Citation Nr: 0630622	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

In December 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a videoconference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted in 
this case.  As an initial matter, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Additionally, the Board finds that a medical opinion is 
necessary to make a decision on the claim.  Service medical 
records demonstrate an in-service injury to the right 
shoulder and subsequent complaints and treatment of right 
shoulder pain.  Post-service the veteran was afforded a VA 
examination in July 2003, which demonstrated full range of 
motion and no pain on palpation.  It is noted that the 
veteran is employed as a nurse and alleges that she performs 
her own physical therapy at home.  The Board finds that a 
remand is necessary in order to secure an opinion as to 
whether the veteran has a current right shoulder disorder 
and, if so, whether there is a relationship between any 
current right shoulder disorder and her period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of any 
right shoulder disorder found to be 
present.  The claims folder should be 
made available to the examiner.  All 
indicated testing or laboratory work 
should be accomplished.  The examiner 
should provide opinions as to whether the 
veteran is currently experiencing a right 
shoulder disorder.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that any 
present right shoulder disorder is either 
related to service or aggravated during 
her period of military service.  

3.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claim.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



